PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/329,051
Filing Date: 27 Feb 2019
Appellant(s): Ware et al.



__________________
Charles E. Shemwell, Reg. No. 40,171
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/20/2021.

2/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
.
Claim Rejections - 35 USC §103
Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al (US20160092383) hereinafter Bain in view of Tsai et al (US20180024948)
hereinafter Tsai.
As to claim 1, Bains discloses a method of operation within a memory component, the method comprising: reading first data out of a first core storage array of the memory component over a first time interval constrained by data output bandwidth of the core storage array (Fig. 1, and para. 0020);
and Bain does not explicitly disclose outputting the first data from the memory
component over a second time interval that is shorter than the first time interval and that
corresponds to a data transfer bandwidth greater than the data output bandwidth of the
core storage array .
Tsai teaches outputting the first data over a second time interval that is shorter than the
first time interval and that corresponds to a data transfer bandwidth greater than the
data output bandwidth of the first core (Fig. 6a, and para. 0017).

would have been motivated to use the encoder of Tsai in the system of Bain to get
the benefit of flexible data management flow and speed improvement, (para. 0018).

As to claim 11, Bains discloses a memory component comprising: a first core storage
array having a finite data output bandwidth; first core access circuitry to read first data
out of the first core storage array over a first time interval constrained by the data output
bandwidth of the core storage array (Fig. 1, and para. 0020):
Tsai teaches outputting the first data over a second time interval that is shorter than the
first time interval and that corresponds to a data transfer bandwidth greater than the
data output bandwidth of the first core (Fig. 6a, and para. 0017).
One of ordinary skill in the art before the effective filing date of the claimed invention
would have been motivated to use the encoder of Tsai in the system of Bain to get
the benefit of flexible data flow management and speed improvement, (para. 0018).

As to claim 21, Bains discloses a memory component comprising: a first core storage
array having a finite data output bandwidth: means for reading first data out of the first
core storage array over a first time interval constrained by the data output bandwidth of
the core storage array (Fig. 1, and para. 0020);
Tsai teaches the means of outputting the first data over a second time interval that is
shorter than the first time interval and that corresponds to a data transfer bandwidth
greater than the data output bandwidth of the first core (Fig. 6a, and para. 0017).
One of ordinary skill in the art before the effective filing date of the claimed invention

the benefit of flexible data management flow and speed improvement, (para. 0018).

Claims 2-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Bains/Tsai as applied to claims 1 or 11 above, and further in view of O’Connor et al
(US20140372711) hereinafter Oconnor.

As to claims 2, and 12, Bains as modified by Tsai does not disclose the method
comprising receiving one or more column read commands within the memory
component and wherein reading the first data out of the first core storage array
comprises reading a column of data from the first core storage array in response to the
one or more column read commands.
OCONNOR teaches receiving one or more column read commands within the memory
component and wherein reading the first data out of the first core storage array
comprises reading a column of data from the first core storage array in response to the
one or more column read commands (para. 0042).
One of ordinary skill in the art before the effective filing date of the claimed invention
would have been motivated to use the commands of OCONNOR in the system of
Bains/Tsai to enable specific reads, (para. 0013).

As to claims 3, and 13, OCONNOR discloses the method further comprising: reading
second data out of a second core storage array (para. 0011) of the memory component
over a third time interval that is equal in duration t(para 0022) o and temporally overlaps

And outputting the second data from the memory component over a fourth time interval
that is equal in duration to and immediately succeeds the second time interval (para.
0022). One of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to use the commands of OCONNOR in the
system of Bains/Tsai to enable specific reads, (para. 0013).

As to claims 4, and 14, Bains discloses the method wherein outputting the first data from the memory component and outputting the second data from the memory component comprises outputting the first and second data via a synchronous signaling
interface to signaling links external to the memory component at a data rate that
matches a maximum data transfer bandwidth of the synchronous signaling
interface (para. 0016).

As to claims 5, and 15, Bains discloses the method wherein reading the first data out of
the first core storage array and reading the second data out ot the second core storage
array comprise reading the first data and the second data from respective storage
banks of an integrated-circuit memory die (para. 0021).

As to claims 6, and 16. Bains discloses the method wherein reading the first data out of
the first core storage array and reading the second data out of the second core storage
array comprise reading the first data and the second data from respective integrated-
circuit memory dies within the memory component (para. 0030).

the first core storage array comprises executing a first row activation operation to
transfer a first row of data to a sense amplifier bank of the first core storage array (para.
0036); and executing a first column read operation to read data out of the first row of
data within the sense amplifier bank of the first core storage array, and wherein reading
the second data out of the second core storage array comprises executing a second
row activation operation to transfer a second row of data to a sense amplifier bank of
the second core storage array (para. 0036);
and executing a second column read operation to read data out of the second row of
data within the sense amplifier bank of the second core storage array (para.
0036), wherein the first and second row operations are commenced at different times
and temporally overlap (para. 0022, 0025).

As to claims 8, and 18, Bains discloses the method wherein outputting the first data from the memory component over a second time interval that is shorter than the first time interval comprises storing a first portion of the first data read out of the first core storage array in a first storage element (para. 0042):
and storing a second portion of the first data read out of the first core storage array ina
second element, and delaying output of the first portion ot the first data until the second
portion of the first data is at least partly stored within the second storage element (para.
0054).


s 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bains in view of Owens et al (US7287105) hereinafter Owens.

As to claims 9, and 19, Bains does not disclose the method wherein storing the first and
second portions of the first read data within the first and second storage
elements comprises storing the first portion in a first storage element of a first-in-first-out
(FIFO) buffer; advancing a load pointer indicative of an available storage element within
the FIFO buffer to point to the second storage element and storing the second portion
in second storage element of the FIFO buffer in accordance with the load pointer.
Owens disclose the method wherein storing the first and second portions of the first
read data within the first and second storage elements comprises storing the
first portion in a first storage element of a first-in-first-out (FIFO) buffer (Fig. 1, with FIFO12); advancing a load pointer indicative of an available storage element within the
FIFO buffer to point to the second storage element and storing the second portion in
second storage element of the FIFO buffer in accordance with the load pointer (COL. 3,
lines 1-17).
One of ordinary skill in the art before the effective filing date of the claimed invention
would have been motivated to use the data buffer of Owens in the system of
Bains/Tsai to manage efficiently data transfer across arbitrary clock boundaries, (COL.
2, lines 50-57).

As to claims 10, and 20, Owens discloses the method wherein outputting the first data
from the memory component over the second time interval comprises maintaining a

read pointer as data from a storage element within the FIFO buffer, including the first
and second storage elements, is output from the memory component (Fig. 1, COL. 8,
lines 30 - 45).
One of ordinary skill in the art before the effective filing date of the claimed invention
would have been motivated to use the data buffer of Owens in the system of
Bains/Tsai to manage efficiently data transfer across arbitrary clock boundaries, (COL.
2, lines 50-57).

Response to Argument
The Applicant has argued that the prior art applied 
“outputting the first data from the memory component over a second
time interval that is shorter than the first time interval and that
corresponds to a data transfer bandwidth greater than the data
output bandwidth of the first core storage array “ is not taught by the applied prior art.
The Applicant has argued that the applied prior art applied (Tsai) does not teach the limitation. In particular, the Applicant argues that despite the different input
and output data rates of Tsai’s serializer/deserializer (SERDES) circuit, the data transfer bandwidth at the inputs and outputs of Tsai’s SERDES circuit are exactly matched
The Examiner disagrees.  The Examiner reviewed the specification for any detailed definition in the suggested sections, 0014 – 0019 and did not find a focused bandwidth as found in dictionary.com at the time of the claimed invention.
Telecommunications. The smallest range of frequencies constituting a band within which a particular signal can be transmitted without distortion.
Digital Technology. The transmission capacity of an electronic communications device or system; the speed of data transfer: a high-bandwidth internet connection.

Guided by this broadest, reasonable interpretation, the Examiner then considered the scope and breadth of the limitation for the term "data”. This term has no qualification to its scope.  A reasonable embodiment would comprise a slice of said “data” inputs which would clearly meet the scope and breadth of the claim. There is thus a clear embodiment where only a fraction of data input lines  are considered for serialization thus enabling the bandwidth gain benefit  of  a serdes function such as embodied in the applied prior art (Tsai).
This embodiment clearly meets the contested limitation of
“ outputting the first data from the memory component over a second
time interval that is shorter than the first time interval and that
corresponds to a data transfer bandwidth greater than the data
output bandwidth of the first core storage array” 
as the selected data does not compete with unselected data for serialization thus gaining the bandwidth increase. The applied art clearly teaches said limitation.
The Applicant presented similar arguments for the other independent claims 11, and 21. The same response is presented and the rejection is maintained.

 (1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAD/
Examiner, Art Unit 2184
Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184    
                                                                                                                                                                                                    /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.